DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/059,464, filed 10/03/2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim-1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim-1 of U.S. Patent No. 10,322,036. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of instant claim-1 can be anticipated from claim-1 of the issued US patent, the issued patent has additional limitation to make it narrower compared to the instant claim.
The following table shows a comparison between claim-1 of the present application and claim-1 of the issued US patent:
Application # 16/404136
US Patent: 10,322,036  
1. A method of using a system for monitoring with incontinence, comprising: 
configuring an electronic tag to have a microcontroller and transmitter; 

locating the electronic tag inside an underwear brief; 

the electronic tag being connected to and aware of status of an electrical connection with a plurality of in-brief sensors located in or near to the underwear brief; 
determining and communicating, through the electronic tag, a status of the electronic tag itself as well as the plurality of in-brief sensors; 


monitoring the wetness sensor using a conductor located within the underwear brief worn by a person suffering from incontinence; 







locating a plurality of near-field electromagnetic sensors within the electronic tag, 
the plurality of near-field electromagnetic sensors suitable for determining tag proximity; and attaching the plurality of near-field electromagnetic sensors to a hospital bed and determining whether the bed is in a high or low position.
1. A method of using a system for monitoring with incontinence, comprising:
configuring an electronic tag to have a microcontroller and transmitter;
the electronic tag being connected to and aware of status of a mechanical connection located inside an underwear brief;
the electronic tag being connected to and aware of status of an electrical connection with a wetness sensor also located inside the underwear brief;
determining and communicating, through the electronic tag, a status of the mechanical connection of the underwear brief;
determining and communicating, through the electronic tag, a status of the wetness sensor;
monitoring the wetness sensor using a conductor located within the underwear brief worn by a person suffering from incontinence;
a base station having an RSSI (Receive Signal Strength Indicator) communicating with a wireless transceiver located within the electronic tag,
measuring a communication range using Receive Signal Strength Indicator determining when the user has passed certain boundary conditions within a facility;
locating a plurality of near-field electromagnetic sensors within the electronic tag;
the plurality of near-field electromagnetic sensors suitable for determining tag proximity with a plurality of near-field electromagnetic sensors attached to a hospital bed to determine whether the bed is in its high or low position.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  2 recites the limitation "the overall-environment data" in line-1, claim-2 is dependent from claim-1, however claim-1 does not recite the term overall-environment data.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim-3 recites “a customized mobile app monitoring occurrences of voiding, body temperature, physical geolocation, and fall detection”, claim-3 is dependent from claim-1 and it is unclear how this mobile app gets those information. 
The current specification recites in (¶:[0073] the tag has a peripheral module which has a microcontroller that receives data regarding moisture and temperature from inside the brief, and communicates to a master module using Bluetooth), and (¶:[0076] recites, the master module resides in an iPad or iPhone and runs an app to receive Bluetooth signal from peripheral module). Examiner suggests, those steps needs to be recited within the claim-3.
Claim-4 recites “tracking an opened/closed status of a medication box”, it is unclear how this tracking is done and how it is related to monitoring incontinence. The specification recites in (¶:[0063] opening or closing of a pill box can be configured to communicate with sub-system 710, again via short range or local area network interface 720), however it is unclear how the medication box is connected with the incontinence monitoring system. 
Claim-5 recites “providing a thermal path directly to the skin of a wearer\patient thereby yielding a body temperature of that wearer\patient” without clearly reciting where the thermal path is established. The current specification recites in (¶:[0028] a thermal path to be established between the tag and the patient for temperature sensing), that particular step needs to be recited in the claim. 
Claims 6-10 recites different limitations for the incontinence monitoring method, however they do not provide the steps necessary to obtain those information and settings. The required steps as disclosed in the current specification needs to be included in those claims.
Claim-11 recites “a master module and server module to be in communication with a plurality of in-brief sensors, and sensors-in-proximity” it is unclear how the master module and server modules are in communication with the in-brief sensors. 
The specification recites in (¶:[0074] the peripheral module is connected with sensors embedded within the brief), and (¶:[0073] recites, the peripheral module has Bluetooth module, through which the peripheral module communicates with the master module and server module). Those steps need to be clearly recited in the claim.  
 Claim-14 recites “the server module recording patient information into a database to be used for statistical analysis”, without reciting any step how and where the information are coming from. The specification recites in (¶:[0076] the master module makes a TCP connection over a wireless network e.g. Wi-Fi with the server and sends the temperature and moisture values stamped with the respective time and date”. This is also the subject matter of claim-17, Examiner suggests, either recite those steps in claim-14 or combine the claims 14  and 17 together. 
	Allowable Subject Matter
Claims 2-11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 has allowable subject matter, however it has been rejected for nonstatutory double patenting over claim-1 of U.S. Patent No. 10,322,036. 
Filing a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: the most pertinent prior-art of record by Hofmeister et al. in the patent publication (US 7,250,547 B1), discloses a method of detecting wetness related to incontinence using a system which has a wetness sensor to be worn with a underwear or shorts, the system is controlled by a microcontroller and capable of transmitting wetness related data and the status of mechanical connectivity of different parts of the system to a remote monitor.
However, Hofmeister does not teach or suggest an incontinence detection system which comprise a near-field electromagnetic sensor that detects the proximity of plurality of near-field sensor attached on a hospital bed and be able to determine whether the bed is in a high or low position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 20120268278 A1) by Lewis et al. discloses system for monitoring incontinence in one or more subjects, wherein the continence-related data has been obtained over time from a continence sensor associated with an absorbent article worn by each respective subject, and transmitting continence-related data, a receiver unit configured to receive signals from the one or more transmitters.
(US 20140200538 A1) by Euliano et al. discloses a wetness monitoring system that provide sensor comprising a substrate having a plurality of electrodes, a circuit, and a transmitter thereon, that generate data indicating a degree of wetness, and transmit representations of the plurality of data packets as electromagnetic signals.
(US  20080058740 A1) by Sullivan discloses system including a sensor and transmitter adapted to be used with an absorbent article such as diapers, training pants, incontinence products, feminine hygiene products, swim undergarment, wherein the transmitter is adapted to communicate with the sensor and directly with a home automation network to provide a physiological event notification .
(US 20070100666 A1) by Stivoric et al. discloses a monitoring system which uses a module which is particularly sized and shaped to conform to and interface with the skin of the wearer. The module may be affixed to a garment or diaper and operable in a confined space within a diaper to sense the temperature of urine. The data collected by the module is transmitted to a receiver, a central monitoring unit, the module may be provided with an electronic tag or other ID so that receivers will be able to detect and display discrete information for each patient in a multi-user environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792